 

IN THE UNITED STATES DISTRICT COURT. - Song UF mk
FOR THE NORTHERN DISTRICT OF TEXAS -
LUBBOCK DIVISION 2015 AUG 23 PM 3: Gb

BD AEE Deke ah

UNITED STATES OF AMERICA

Vv. CASE NO, 5:19-CR-00074-H-BQ-1

Mm wm mua

ERNEST MACIAS, Hf.

REPORT AND RECOMMENDATION ON PLEA
BEFORE THE UNITED STATES MAGISTRATE JUDGE

This case has been referred by the United States district judge to the undersigned
for the taking of a guilty plea. The parties have consented to appear before a United States
magistrate judge for these purposes. This Report and Recommendation on Plea is
submitted to the court under 28 U.S.C. § 636(b)(3).

A. Recommendation regarding Guilty Plea

Defendant appeared with counsel before the undersigned United States magistrate
judge who addressed the defendant personally in open court and informed the defendant
of, and determined that the defendant understood, the admonitions contained in Rule 11
of the Federal Rules of Criminal Procedure.

The defendant pleaded guilty (under a written plea bargain agreement with the
government) to Count One of the Indictment charging defendant with a violation of
18 U.S.C. §&§ 2252A(a)(5)(B), (b)(2), that is, Possession of Prepubescent Child
Pornography. The undersigned magistrate judge finds the following:

1. The defendant, upon advice of counsel, has consented orally and in

writing to enter this guilty plea before a magistrate judge subject to
final approval and sentencing by the presiding district judge;
2. The defendant fully understands the nature of the charges (including each
essential element of the offense(s) charged and penalties);

3. The defendant fully understands the terms of the plea agreement and plea
agreement supplement;

4. The defendant understands all constitutional and statutory rights and
wishes to waive these rights, including the right to a trial by jury and
the right to appear before a United States district judge;

5. The defendant’s plea is made freely and voluntarily;

6. The defendant is competent to enter this plea of guilty;

7. There is a factual basis for this plea; and
8. The ends of justice are served by acceptance of the defendant’s plea of
guilty.

Based on the above, I recommend that the defendant’s plea of guilty be accepted,
that the defendant be adjudged guilty, and that sentence be imposed accordingly.

B. Recommendation regarding 18 U.S.C. § 3143(a)(2) - Release or
detention of a defendant pending sentence.

Upon defendant’s initial appearance, the Government did not file a motion to
detain, thus requiring the court to determine what bond and/or other conditions of release
would reasonably assure defendant’s appearance as required and the safety of the
community. See, e.g., 18 U.S.C. § 3142 (a), (b), (c)(1)(B). Asa result, the undersigned
set bond and conditions after reviewing the Pretrial Services Report (Bond Report)
prepared by the U.S. Probation Officer assigned to this case, which stated that imposition

of certain conditions would reasonably assure defendant’s appearance and the safety of

the community.

 
The undersigned also notes, however, the Probation Officer reports that, upon
being found guilty, defendant may be subject to mandatory detention pending sentencing
pursuant to 18 U.S.C. § 3143(a)(2), as the offense to which he is pleading guilty,
Possession of Prepubescent Child Pornography, in violation of
18 U.S.C. §§ 2252A(a)(5)(B), (b)(2), is an offense described in 18 U.S.C. § 3142(H(1)(A).
As determined by the Fifth Circuit, possession of prepubescent child pornography is a
“crime of violence” within the meaning of 18 U.S.C. § 3142 (f)\(1)(A) (see United States
v. Fitzpatrick, 44 F. App’x 653 (Sth Cir. 2002)) and would therefore qualify for mandatory
detention.

While 18 U.S.C. § 3143(a)(1) authorizes a defendant to remain free on conditions
of release subject to a previous order under 18 U.S.C. § 3142(f), such action is expressly
subject to a satisfactory determination that the mandatory detention provisions of
18 U.S.C. § 3143(a)(2) are not controlling. Under 18 U.S.C. § 3143(a)(2), a “judicial
officer shall order that a person who has been found guilty of an offense in a case described
in subparagraph (A) . . . of subsection (f)(1) of section 3142 and is awaiting imposition or
execution of sentence be detained” unless the officer finds: (1) that there is a substantial
likelihood of acquittal or new trial, or the government recommends no imprisonment; and
(2) by clear and convincing evidence that the person is not likely to flee or pose a danger
to any other person or the community. In the present case, it appears doubtful, if not
impossible, that defendant can satisfy all such requirements. As a result, if the court
accepts this Report and Recommendation on Plea, and adjudges defendant guilty, it is the

further recommendation of the undersigned that defendant be detained pending imposition
or execution of sentence, pursuant to 18 U.S.C. § 3143(a)(2).

Although I have conducted these proceedings and accepted the defendant's plea of
guilty, the United States district judge has the power to review my actions and possesses
final decision-making authority in this proceeding. Thus, if the defendant has any
objections to these findings or any other action of the undersigned, he is required to make

those known to the United States district judge within fourteen (14) days of today.

(ir

D. GORDON BRYANT, JR.
UNITED STATES MAGISTRATE JUDGE

Signed on August 23, 2019.
